





Exhibit 10.1


AGREEMENT AND RELEASE
This Agreement and Release (“Agreement”) is entered into as of this 31st day
March, 2017 among XL Group Ltd and XL Services (Bermuda) Ltd (together with XL
Group Ltd, the “Company”) and STEPHEN JOHN OAKLEY CATLIN (the “Executive”).
The Executive and the Company agree as follows:
1.Retirement from Employment/Board Positions. The employment relationship
between the Executive and the Company will continue until 31 December 2017 (the
“Retirement Date”), at which time it shall cease by virtue of the Executive’s
retirement. From 15 May 2017, Executive will cease to be the Deputy Executive
Chairman of the Company and, from 15 May 2017 through the Retirement Date,
Executive will act in the capacity of Special Advisor to the CEO acting as the
Company’s representative to the United Nations Insurance Development Forum and
related projects. Executive has notified the Company on the date hereof, and the
Company acknowledges, that Executive will not stand for re-election to the Board
of Directors of XL Group Ltd at its 2017 scheduled Annual General Meeting, and
Executive and the Company acknowledge that his role as a Director will cease
upon the expiration of his term following the conclusion of XL Group Ltd’s 2017
Annual General Meeting. Effective by 30 June 2017, or such other later date as
determined by the Company and agreed with the Executive (whose consent will not
be unreasonably withheld), the Executive will resign all other officer positions
with the Company and its Affiliates (as defined below), if any, as well as his
membership on all Boards of Directors and Committees of the Company’s
Affiliates.
2.Effect of the Termination/Prior Agreements. Executive and the Company agrees
that Executive’s retirement does not constitute an “Eligible Termination” as
defined in the XL Group Ltd Executive Severance Benefits Program (the “ESBP”)
and no benefits will be paid pursuant to the ESBP. This Agreement represents the
complete agreement between the Executive and the Company concerning the subject
matter herein and supersedes all prior agreements or understandings, written or
oral, including the Letter of Appointment, as amended, between Executive and the
Company and dated 17 May 2015 (“Letter of Appointment”). This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
3.Payments and Benefits. In: (a) consideration for the covenants of the
Executive and the release of claims by the Executive contained herein, and (b)
full payment of all obligations of any nature or kind whatsoever owed or owing
to the Executive by the Company and any of its Affiliates in relation to (x) the
Executive’s employment by, or directorships of, the Company or any Affiliate and
(y) the termination of the Executive's employment by or directorships of, the
Company or any Affiliate, the Company shall pay, or provide benefits to, the
Executive as follows:
(a)the Company shall pay the Executive’s base salary, at the rate in effect on
the date hereof, through the Retirement Date in accordance with its normal
payroll practices.


1

--------------------------------------------------------------------------------





The Executive shall continue to participate in the Company’s welfare benefit and
retirement plans through the Retirement Date;
(b)provided the Executive executes this Agreement and on, or within ten working
days following, December 31, 2017, further executes the general release of
claims attached hereto as Exhibit A the Company agrees:
(i) that the Executive shall be eligible to receive an annual bonus (the “2017
Annual Bonus”) for the calendar year 2017 in an amount which shall be determined
by the Chief Executive Officer of the Company and the Management Development and
Compensation Committee of the Board of Directors of XL Group Ltd (the “MDCC”) in
their discretion as applied to executives who are currently of a similar level
within the Company. The Executive shall have a target bonus award amount of
$1,500,000. Any such 2017 Annual Bonus shall be paid to the Executive no later
than March 15, 2018;
(ii)that the stock options granted to the Executive on or before December 31,
2016 under the Company’s 1991 Performance Incentive Program (the “1991 Plan”) (a
complete list of which is included in Exhibit B) will continue to vest (to the
extent not already vested) on their normal vesting dates and will be exercisable
in full until the final expiration of the term in respect of such stock options,
as a result of the Executive’s cessation of employment on the Retirement Date
being treated as “retirement” under the rules of the 1991 Plan and the
applicable award agreements. Executive agrees that any award of options granted
on 28 February 2017 shall be forfeited on the Retirement Date;
(iii)a portion of the Executive’s Performance Units (a complete list of which is
included in Exhibit B) granted as of 28 February 2015 (the “2015 Award”) and as
of 28 February 2016 (the “2016 Award”), respectively, will vest as a result of
the Executive's cessation of employment on the Retirement Date being treated as
“retirement” under the rules of the 1991 Plan and the applicable award
agreements. The number of such Performance Units that will vest will be
determined by calculating: (i) the extent, if any, of attainment of the
performance goals for each award of Performance Units (as determined by the
MDCC) as measured at the end of calendar year 2017 with respect to the 2015
Award, and the end of calendar year 2018 with respect to the 2016 Award,
multiplied by (ii) a fraction, the numerator of which is the number of days
during the respective Performance Period (as defined in the applicable award
agreement) applicable to each award ending on the Retirement Date and the
denominator of which is the number of days in the full Performance Period (as
defined in the applicable award agreement) for each such award. Ordinary shares
of Company common stock equal to the number of such vested Performance Units as
determined above will be distributed to the Executive (a) with respect to the
2015 Award, in 2018 on or before 15 March 2018, and (b) with respect to the 2016
Award, in 2019 on or before March 15, 2019. Executive agrees that Performance
Units granted to Executive on 28 February 2017 shall be forfeited on the
Retirement Date;
(iv)that the restricted cash units (a complete list of which is included in
Exhibit B) granted as of 13 May 2015 that remain unvested on the Retirement Date
will vest in full on the Retirement Date, and the cash proceeds will be
delivered to the Executive within sixty (60) days of the Retirement Date in
accordance with the applicable award agreements.


2

--------------------------------------------------------------------------------







(c)The Company agrees that Executive will continue to have the use of his
personal assistant through the Retirement Date and the use of the Company driver
until 30 June, 2017. The Company agrees to provide that the Executive shall be
reimbursed for business expenses reasonably incurred by him prior to the
Retirement Date in accordance with the Company’s expense reimbursement program.
Expenses in excess of $500 shall be pre-approved by the chief executive officer
of the Company or his designee; and
(d)The Company agrees that the Executive’s vested benefits under the Company’s
pension plans accrued up to the Retirement Date shall be paid to the Executive
in accordance with the terms of such plans.
4.Consulting Services. Provided the Executive executes this Agreement and, on,
or within 10 working days following, 31 December 2017, further executes the
general release of claims attached hereto as Exhibit A, the following provisions
regarding consulting services and fees will apply.
(a)During the Consulting Term (as defined below), the Executive shall provide
such consulting services to the Company commensurate with his status and
experience as the former Deputy Executive Chairman of the Company with respect
to such matters as shall be reasonably requested from time to time by the Chief
Executive Officer of the Company or his designee. Such services shall include
his continued participation on the Company’s behalf and leadership on the
Insurance Development Forum, and other related projects or services as may be
reasonably agreed between the Executive and the Company. The Executive shall
not, by virtue of the consulting services provided hereunder, be considered an
officer or employee of the Company, and he shall have no power or authority to
contract in the name of or bind the Company or its Affiliates. As an independent
contractor, the time, manner, mode, method and means used by the Executive in
the performance of services shall be of the Executive’s selection and under the
sole control and direction of the Executive. The Executive shall be responsible
for all risks incurred in the operation of the Executive’s business and shall
enjoy all the benefits thereof. In addition, the Executive and the Company will
comply, at their own expense, with the provisions of all state, local, and
federal laws, regulations, ordinances, requirements, and codes which are
applicable to them in respect of the performance of services hereunder.
(b)During the Consulting Term, in consideration of the services to be provided
by the Executive to the Company described herein and in consideration for the
covenants of the Executive set forth herein, provided the Executive has
complied, and continues to comply, with the terms of this Agreement, the Company
shall pay the Executive a fee (the “Consulting Fee”) in the amount of
$2,500,000.00, and payable in the following manner: (i) $1,667,500 will be paid
to Executive on or by 31 January 2018, and (ii) $832,500 will be paid to
Executive on or by 31 May 2018. The Executive shall not be entitled to
participate in any employee benefit plans maintained by the Company or any of
its Affiliates by reason of his consulting services under this Agreement.


3

--------------------------------------------------------------------------------





(c)The period during which the Executive will be retained by the Company to
provide the consulting services hereunder shall commence on 1 January 2018 and
shall terminate on 30 September 2018, unless sooner terminated as provided in
this Section 4(c) (the “Consulting Term”). Notwithstanding the foregoing, the
Consulting Term will end on the date of the Executive’s death, the date on which
Company terminates the Consulting Term for Cause (as defined below), or if the
Executive terminates the Consulting Term for any reason. For purposes of this
Agreement, the term “Cause” shall mean the Executive's (a) fraud or dishonesty
in connection with the performance or provision by the Executive of his services
under this Agreement, (b) material breach of any of the terms, including without
limitation the restrictions contained in Section 12, of this Agreement or
(c) the Executive’s conviction of, or plea of nolo contendere to, a felony. If
the Consulting Term ends prior to 30 September 2018 due to the Executive’s
death, the Executive’s estate shall remain entitled to receive the Consulting
Fee in full, or, if already paid to the Executive, shall not be obligated to
repay any prepaid portion of the Consulting Fee. In the event of termination of
the Consulting Term by the Company for Cause, the Executive shall no longer be
entitled to receive the Consulting Fee to the extent any portion remains unpaid
at the time of such termination.
(d)The Company shall reimburse the Executive for all reasonable expenses
incurred by him in the course of performing his duties up to the Retirement Date
and services under this Section 4 provided the expenses are consistent with the
Company’s policies in effect from time to time with respect to travel and other
business expenses, and subject to, in the case of expenses in excess of $500
pre-approval by the CEO or his designee, and, in all cases, the Company’s
requirements with respect to reporting and documentation of expenses.
(e)The Executive agrees that, upon the expiration or termination of the
Consulting Term, he will immediately destroy or return to the Company all
materials containing or reflecting the Confidential Information (as defined
below) and all copies, reproductions and summaries thereof, in his possession or
under his control and shall erase all Confidential Information from all media in
his possession or under his control, including, without limitation, all
smartphones, iPads, or external storage devices, and, if the Company so
requests, shall certify in writing that he has done so. All Confidential
Information is and shall remain the property of the Company or its Affiliates,
as the case may be.
(f)The Company shall indemnify the Executive against expenses incurred and
damages paid or payable by him with respect to claims based on actions or
failures to act by the Executive in his capacity as a consultant under this
Section 4, but not including expenses incurred or damages paid or payable by the
Executive arising out of his gross negligence or willful misconduct.
(g)The Executive and the Company agree that the Executive is acting as an
independent contractor to the Company for all purposes with regard to the
performance of his services hereunder during the Consulting Term, including,
without limitation, for under


4

--------------------------------------------------------------------------------





the laws of the United Kingdom, US Federal (including social security and
unemployment), and Bermuda (including payroll) tax purposes. The Executive shall
be solely responsible for fulfilling when due all required income tax and
self-employment tax obligations arising in connection with his consultancy for
the Company wheresoever incurred. Should the Company be required by any
applicable tax authority to pay any such tax or payment because Executive failed
to pay any such taxes or payments, the Executive shall promptly reimburse the
Company for such tax or payments, including any interest and penalties with
respect thereto. The Company will provide the Executive with reasonable notice
of any such applicable assessment, determination or demand and promptly supply
the Executive with copies thereof. The Company shall take such steps as the
Executive reasonably requests, at the Executive’s expense, in order to contest
or dispute the same (including to the extent permitted under applicable law and
to the extent it does not breach privilege or confidentiality, providing the
Executive with copies of any relevant documentation in its possession). Should
it be determined that any payment in respect of the Consulting Fee by the
Company should be subject to withholding of tax under applicable law, the
Company shall thereafter make any payment of the Consultancy Fee net of
applicable income, employment, social security or other taxes required to be
withheld therefrom. For the avoidance of doubt, the Consultancy Fee shall be
exclusive of any applicable value added tax, or similar applicable tax which, if
required, shall be paid by the Company in addition.
(h)The Executive may if he so decides provide the consultancy services through a
consultancy company established by him, in which case the Company and such
consultancy company will enter into an agreement on the terms set out in this
Section 4 (with such amendments as are required to reflect that the engagement
will be with a company).
5.No Additional Compensation. The Executive acknowledges and agrees that he is
not entitled to any salary, bonuses, long-term or short-term incentive
compensation or other compensation, payments, rights or benefits of any kind in
respect of his employment with the Company and/or other positions with its
Affiliates, or his retirement from such employment and/or other positions, or
under any of the compensation or benefit plans of the Company or its Affiliates,
except as provided by this Agreement or under any benefit or equity plan or
arrangement or as indemnification or director and officers liability insurance
coverage.
6.Release. In consideration of the above, the sufficiency of which the Executive
hereby acknowledges, the Executive, on behalf of the Executive and the
Executive’s heirs, executors, administrators, representatives, agents and
assigns (the “Releasors”) hereby irrevocably and unconditionally releases and
forever discharges the Company and its members, shareholders in their capacity
related to the Company, parents, Affiliates, subsidiaries, divisions, any and
all current and former directors, officers, employees, agents and contractors
(in their capacities as such) and their heirs and assigns, and any and all
employee pension benefit or welfare benefit plans of the Company or its
Affiliates, including current and former trustees and administrators of such
employee pension benefit and welfare benefit plans (collectively, the
“Releasees”), from all claims, actions, causes of action, rights, judgments,
obligations, damages, charges, accountings, demands or liabilities of whatever
kind or character, in law or in equity,


5

--------------------------------------------------------------------------------





whether known or unknown, that Releasors may have in any jurisdiction in the
world in relation to, arising from or in connection with the Executive's
employment by or directorships of, the Company or any of its Affiliates at any
time and/or the termination of such employments or directorships (collectively,
the “Claims”) which may have existed or which may now exist from the beginning
of time to the date of this Agreement, including, without limitation, any Claims
the Releasors may have arising from or relating to the Executive’s employment,
hiring, separation, dismissal or entering into employment or retirement from
employment with the Company or its Affiliates or relating to the Letter of
Appointment or any other agreement between the Executive and the Company or an
Affiliate, and that it would not be just or equitable for Executive to claim or
be awarded any further sum. For the avoidance of doubt Claims for the purposes
of this paragraph includes any claim for or relating to unfair dismissal,
statutory severance payment, sex, race or disability discrimination, harassment,
discrimination on the grounds of religion or belief and/or age or sexual
orientation, working time, unlawful deduction from wages, unlawful detriment on
health and safety grounds, a protective award or any other statutory or common
law employment rights which the Executive, (or anyone on his behalf), has or may
have.
7.Covenant Not to Sue. Except as provided in Section 8 below:
(a)Executive promises not to commence any judicial proceeding relating to any
Claim released under this Agreement. If Executive breaches this promise by suing
in relation to a Claim the Company or any of the other Company Releasees in any
national, federal, state, or local court, then the Executive will reimburse the
Company no later than thirty (30) days prior to the commencement of such
proceeding for any payments previously received by Executive under Sections 3(b)
and 4(b) of this Agreement and the Company shall otherwise be excused from
making any remaining payments owed under this Agreement, except that Executive
shall retain $200.
(b)Executive represents and warrants that there are no pending or outstanding
lawsuits, actions, claims, administrative or judicial proceedings, charges, or
complaints against the Company or any of the other Company Releasees to which
Executive is a party or which is maintained on Executive’s behalf and which
relate directly or indirectly to the Claims. The Company relies upon this
representation and warranty in agreeing to enter into this Agreement.
8.Exclusions from Release and Covenant Not to Sue.    The Release (Section 6)
and Covenant Not to Sue (Section 7) in this Agreement exclude (i) claims for
breach of this Agreement; (ii) claims that arise after the date of this
Agreement; (iii) claims for benefits pending but not yet approved or denied
under the Company’s welfare or pension plans, if applicable, and (iv) other
Claims that cannot lawfully be waived. In addition, nothing in this Agreement in
any way limits Executive’s right to file, or lawfully to assist, cooperate,
inform, participate, and/or testify in, any investigation/proceeding/hearing
concerning any administrative claim with any government agency under any law
that protects such rights. Despite the prior sentence, Executive waives all
rights to recover money or other personal benefit -- directly from the Company
-- for any such claim or related litigation, except as prohibited by law.
Moreover, nothing in this Agreement in any way limits Executive’s right to
report possible violations of United States federal law or regulation to


6

--------------------------------------------------------------------------------





any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, and any agency Inspector
General, or Executive’s right to make other disclosures that are protected under
the whistleblower provisions of UK, Bermuda, United States federal law or
regulation. To the extent there are any claims not subject to the Release
(Section 6) and Covenant Not to Sue (Section 7), Executive waives any right or
ability to be a class or collective action representative or to otherwise
participate in any putative or certified class, collective, or multi-party
action or proceeding based on such claim(s).
9.Consideration. The Executive understands and agrees that the consideration
provided for herein is more than the Executive would otherwise be entitled to if
he did not agree to the provisions of Section 6 above.
10.Waiver of Reinstatement. The Executive waives any right to reinstatement or
future employment with the Company following the Executive’s separation from the
Company.
11.Nondisparagement.
(a)Executive agrees not to make any disparaging statements about the Company,
its Affiliates or their current or former officers, directors and/or employees,
to anyone, including but not limited to the Company’s customers, competitors,
suppliers, employees, former employees or the press or other media. Excluded
from this restriction are facts presented in good faith in claims allowed or
rights listed in this Agreement’s Exclusions from Release and Covenant Not to
Sue (Section 8), or if Executive is placed under legal compulsion to do so by a
court or other governmental authority.
(b)The Company undertakes (A) for itself and all its Affiliates that it (and
they) shall not, and (B) that it shall instruct its respective executive
officers that they shall not (x) divulge to any person information relating to
the personal affairs of the Executive which would reasonably be considered to be
private and confidential and which is not otherwise in the public domain, or (y)
make any or publish any disparaging statements that are, or would reasonably be
expected to become, public about the Executive provided that the Company will
not be prevented from making a truthful disclosure:
(i)in response to legal process or other proceedings;
(ii)
for the purposes of seeking legal advice provided its professional adviser is
bound by a duty of confidence;

(iii)
to the proper authorities as required by law, provided, however, that in the
event disclosure is so required, the Company shall provide the Executive with
prompt notice, to the extent legally permitted to do so, of such requirement
prior to making any disclosure so that the Executive may seek an appropriate
protective order; and

(iv)
to comply with any legal, regulatory or accounting purpose.



7

--------------------------------------------------------------------------------









12.Restrictive Covenants.
(a)Confidential Information. The Executive covenants that he shall not, without
the prior written consent of the Company, use for the Executive’s own benefit or
the benefit of any other person or entity other than the Company and its
Affiliates as defined herein (together, the “XL Group”) or disclose to any
person any confidential, proprietary, secret or privileged information about the
Company or its Affiliates or their business or operations, including, but not
limited to, information concerning trade secrets, know-how, software, data
processing systems, policy language and forms, inventions, designs, processes,
formulae, notations, improvements, financial information, business plans,
prospects, referral sources, lists of suppliers and customers, legal advice and
other information with respect to the affairs, business, clients, customers,
agents or other business relationships of the Company or its Affiliates
(“Confidential Information”). The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret, confidential, proprietary or
privileged information or data relating to the Company or any of its Affiliates
or predecessor companies, and their respective businesses, which has or shall
have been obtained by the Executive during his employment or during the
Consulting Term, unless and until such information has become known to the
public generally (other than as a result of unauthorized disclosure by the
Executive). The Executive shall not have any obligation to keep confidential any
Confidential Information for the purposes of providing such information: (a) in
order to seek legal advice in relation to this Agreement provided his
professional adviser is bound by a duty of confidence; (b) to the proper
authorities as required by law, provided, however, that in the event disclosure
is so required, the Executive shall provide the Company with prompt notice, to
the extent legally permitted to do so, of such requirement prior to making any
disclosure so that the Company may seek an appropriate protective order; (c) to
comply with any whistleblowing obligation of the Executive; or (d) to his spouse
or partner provided such person agrees to maintain confidentiality. Excluded
also from this restriction are facts presented by the Executive in good faith in
claims allowed or rights listed in this Agreement’s Exclusion from Release and
Covenant Not to Sue (Section 8).
(i)
The foregoing covenant by the Executive shall be without limitation as to time
and geographic application. The Executive acknowledges and agrees that he shall
have no authority to waive any attorney-client or other privilege without the
express prior written consent of the MDCC as evidenced by the signature of the
Company’s General Counsel.

(ii)
For the avoidance of doubt, all trademarks, policy language or forms, products
or services (including products and services under development), trade names,
trade secrets, service marks, designs, computer programs and software, utility
models, copyrights, know-how and confidential information, applications for
registration of any of the foregoing and the right to apply for them in any part
of the world (whether any of the foregoing shall be registered or unregistered)
created or discovered or participated in by the Executive during the course of
his employment or under the instructions of the XL Group are and shall be the
absolute property of the Company and its



8

--------------------------------------------------------------------------------





Affiliates, as appropriate. Without limiting the foregoing, the Executive hereby
assigns to the Company any and all of the Executive’s right, title and interest,
if any, pertaining to the insurance and reinsurance (including, without
limitation, finite insurance and reinsurance), risk assumption, risk management,
brokerage, financial and other products or services developed or improved upon
by the Executive (including, without limitation, any related “know-how”) while
employed by the XL Group or during the Consulting Term, including any patent,
trademark, trade name, copyright, ownership or other right that may pertain
thereto.
(iii)
For the avoidance of doubt, the foregoing restrictions shall not operate so as
to prevent the Executive from using information which throughout his employment
with the Company and prior employment with its Affiliates has become
inextricably integrated within and become part of his professional skills and
knowhow.

(b)Since the Executive has obtained in the course of the Executive’s employment
with the XL Group, and is likely to obtain in the course of his consulting
services hereunder, knowledge of trade names, trade secrets, know-how, products
and services (including products and services under development), techniques,
methods, lists, computer programs and software and other confidential
information relating to the XL Group, and their employees, clients, business or
business opportunities, the Executive hereby undertakes that:
(i)
For the period from the date hereof until 30 September 2018, without the prior
written consent of the Company (such consent not to be unreasonably withheld),
Executive will not become employed by or associated with any entity, whether as
a principal, advisor, partner, employee, agent, consultant, shareholder (other
than as a shareholder of less than 5% of any publicly traded company) or in any
other relationship or capacity, paid or unpaid, that is actively engaged in
selling or providing, either directly or indirectly, in the United States,
Bermuda, Greater London, or the Republic of Ireland, any products or services
that are the same as or similar to insurance and reinsurance products or
services that as of the Retirement Date are being provided in those locations
either directly or indirectly by the Company or any other Affiliate in the XL
Group;

(ii)
For the period from the date hereof until 31 December 2018, Executive will not,
directly or indirectly contact, seek, entice, solicit, induce, persuade, divert
or attempt to divert any business away from the XL Group, including any former,
present or prospective customer, client, insured, vendor, supplier, investor, or
business partner of which Executive had personal knowledge or with whom
Executive is personally involved during Executive’s employment at the Company,
with respect to any existing or proposed contractual or business arrangement
with the XL Group, insurance or reinsurance product or service sold or provided
by or to the XL Group during Executive’s employment or the Consulting Term, or
any such product or service that is under development by the XL Group as of the
Retirement Date. It is presumed that by reason of Executive’s membership on the
Leadership Team of XL Group that Executive had actual knowledge of any material
business arrangement or contract, or any insurance or reinsurance products or
services, whether currently provided or under development during Executive’s
employment with the Company. The restrictions in this paragraph shall not apply
if Executive is expressly permitted to engage in the otherwise prohibited
activity, in writing, by the Company, in



9

--------------------------------------------------------------------------------





its sole discretion, following its receipt of Executive’s written request before
commencement of the activity; and
(iii)
For the period from the date hereof until 31 December 2018, Executive will not
directly or indirectly solicit, encourage or induce any employee of the XL Group
to terminate employment with the XL Group, and will not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
employ or offer employment to any person who was employed by the XL Group at the
completion of the Consulting Term or at any time during the six-month period
prior to the completion of the Consulting Term ("XL employee") to engage in any
business activity which competes with the insurance or reinsurance businesses of
the XL Group or its investment, corporate, or financial operations. Executive
also agrees that until December 31, 2018, any subsequent employer's hiring of an
XL employee who was employed in a senior leadership capacity at the XL Group
(currently defined to be the XL Leadership Team, Band E or Band D) into a
position that reports directly or indirectly to the Executive will constitute a
breach of this clause.

(c)For purposes of this Agreement, an “Affiliate” of the Company includes any
person, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company, and such term shall
specifically include, without limitation, the Company’s majority-owned
subsidiaries.
(d)Executive acknowledges and agrees that the covenants and obligations in
Section 12 are reasonable and relate to special, unique and extraordinary
matters and that, given the extensive knowledge of the Company's operations and
Confidential Information that you have acquired and will continue to acquire
through the Consulting Term, a violation of any of the terms of these covenants
and undertakings could cause the XL Group irreparable injury for which adequate
remedies are not available at law. Therefore, Executive agrees that XL Group Ltd
and such other entitles in the XL Group to which these provisions relate shall
be entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) in any Federal or state court sitting in
the City and State of New York or court of competent jurisdiction sitting in
Bermuda or the United Kingdom, or, at the Company’s or any Affiliate’s election,
in any other jurisdiction in which the Executive maintains his residence or his
principal place of business, restraining the Executive from committing any
violation of the covenants and obligations contained in Section 12. The
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company or its
Affiliates to obtain such injunctive relief or otherwise enforce this Agreement,
and the Executive agrees that process in any or all of those actions or
proceedings may be served by registered mail or delivery, addressed to the last
address of the Executive known to the Company or its Affiliates, or in any other
manner authorized by law.
Further, in respect of
(i)
the Consultancy Fee, the Company shall, to the extent permitted by applicable
law, have no obligation to pay any amounts to you following any material
violation of the covenants and undertakings contained in Section 12(b) and its
sub-parts, including any unpaid payments; and



10

--------------------------------------------------------------------------------







(ii)
any other entitlement the Executive has, or may have under this Agreement, the
Company shall (x) if permitted by applicable law and (y) if so provided in the
rules of the 1991 Plan and the applicable award documentation, have no
obligation to pay any amounts, exercise any options or deliver any shares to you
following any material violation of the covenants and undertakings contained in
Section 12(b) and its sub-parts, including any unpaid payments or undelivered
shares. These remedies are cumulative and are in addition to any other rights
and remedies the Company or any other entity in the XL Group may have at law or
in equity.

13.Return of Property. On or before the Retirement Date (or such other date
specified by the Company in a written notice to the Executive), the Executive
shall return all property of the Company and its Affiliates in the Executive’s
possession or control, including, but not limited to, the Company’s credit,
telephone, identification and similar cards, keys, cellular phones, computer
equipment, software and peripherals and originals and copies of books, records,
and other information pertaining to the business of the Company or its
Affiliates.
14.Indemnification. The Executive shall be provided indemnification by the
Company to the maximum extent permitted by applicable law and its charter
documents against expenses incurred and damages paid or payable by the Executive
with respect to claims based on actions or failures to act by the Executive in
his capacity as an officer, director or employee of the Company or its
Affiliates on in any other capacity, including any fiduciary capacity, in which
the Executive served at the request of the Company or an Affiliate. In addition,
he shall be covered by a directors & officers liability policy with coverage for
all directors and officers of the Company. The indemnification in this Section
is in addition to, and not in lieu of, any indemnification or insurance rights
that exist at law or under the Indemnification Agreement by and between
Executive and the Company dated July 25, 2016, or pursuant to the Company’s
charter documents or employee benefit.
15.Regulatory assistance. The Company agrees that it will provide the Executive
reasonable support, including reasonable access to information and
documentation, within its or any of its Affiliates' control, that is reasonably
requested by the Executive in relation to any enquiry, instruction, request or
similar from any regulatory body, in respect of which the subject matter relates
to the Executive’s employment by, termination from, or directorships of, the
Company or any of its Affiliates.
16.Company acknowledgement. The Company hereby represents and warrants that as
at the date of this Agreement there are no pending or outstanding lawsuits or
actions against the Executive filed by the Company or any Affiliate and that
neither the Company, nor its executive officers (other than Executive), to the
best of their belief are aware of any facts which to their knowledge would in
all probability give rise to a claim reasonably likely to succeed on its merits
against the Executive by the Company or its subsidiaries. The Executive hereby
represents and warrants that as at the date of this Agreement, to the best of
his belief, he is not aware of any facts which to his knowledge would in all
probability give rise to a claim reasonably likely to succeed on its merits
against the Executive by the Company or its subsidiaries. For purposes of this
section, “knowledge” means the actual knowledge of such person without
independent investigation or inquiry.


11

--------------------------------------------------------------------------------







17.Legal Fees. Subject to receipt by the Company of a copy of this Agreement
executed by the Executive, the Company will cause to be made a contribution of
£10,000 (including disbursements) plus VAT (if applicable) in respect of
Executive’s legal costs in connection with the advice given to the Executive in
respect of this Agreement. Such contribution to be paid directly to Addleshaw
Goddard LLP, Milton Gate, 60 Chiswell Street, London, EC1Y 4AG, United Kingdom
on receipt of an invoice from the firm addressed to Executive but stated to be
payable by the Company.
18.Cooperation. The Executive shall, at the request of the Company, reasonably
cooperate with the Company in the defense and/or investigation of any third
party claim, dispute or any investigation or proceeding, whether actual or
threatened, including, without limitation, meeting with attorneys and/or other
representatives of the Company to provide reasonably requested information
regarding same and/or participating as a witness in any litigation, arbitration,
hearing or other proceeding between the Company or any Affiliate and a third
party or any government body with regard to matters related to Executive’s
employment period with the Company. The Company shall reimburse the Executive
for all reasonable expenses and costs incurred by him in connection with such
assistance including, without limitation, reasonable travel expenses.
19.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, without reference to the principles of
conflict of laws thereof.
20.Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld therefrom pursuant to any applicable law or regulation.
21.Severability. Each of the sections contained in this Agreement shall be
enforceable independently of every other section in this Agreement, and the
invalidity or nonenforceability of any section shall not invalidate or render
unenforceable any other section contained in this Agreement.
22.Voluntary Agreement. This Agreement has been entered into voluntarily and not
as a result of coercion, duress, or undue influence. The Executive acknowledges
that he has read and fully understands the terms of this Agreement and has been
advised to consult with, and has consulted with, an attorney before executing
this Agreement.
23.Successors. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by him. No rights
or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation or amalgamation or
scheme of arrangement in which the Company is not the continuing entity, or the
sale or liquidations of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes by operation of law or in writing duly executed by the assignee or
transferee all of the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.


12

--------------------------------------------------------------------------------







24.Executive’s Heirs. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, heirs, distributees, devisees and legatees. If the Executive
dies while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.
25.Notice. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or sent by courier, or by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:
If to the Company:
XL Group Ltd
O’Hara House
One Bermudiana Road
Hamilton HM 08 Bermuda
Att’n: General Counsel


If to the Executive:
To the last address delivered to
the Company by the Executive in
the manner set forth herein.
26.Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.


Remainder of page intentionally left blank






13

--------------------------------------------------------------------------------





The parties to this Agreement have executed this Agreement as of the day and
year first written above.
XL GROUP LTD
  
By: /s/ Eileen Whelley    
Name: Eileen G. Whelley
Title: EVP Human Resources and Chief Human Resources Officer
XL SERVICES (BERMUDA) LTD


By:     /s/ C. Stanley Lee     
Name: C. Stanley Lee
Title: Director
EXECUTIVE
By:     /s/ Stephen Catlin     
Name: Stephen Catlin




        




14

--------------------------------------------------------------------------------






Exhibit A (Bring Down Release)
General Release
This General Release (“Release”) is executed on this 31st day of December, 2017,
by Stephen John Oakley Catlin (the “Executive”) pursuant to the Agreement and
Release between XL Group Ltd, XL Services (Bermuda) Ltd (collectively, the
“Company”) and the Executive (the “Agreement”).
In consideration of the Agreement by and between Executive and the Company and
dated __ ______, 2017, the Executive, on behalf of the Executive and the
Executive’s heirs, executors, administrators, representatives, agents and
assigns (the “Releasors”) hereby irrevocably and unconditionally releases and
forever discharges the Company and its members, shareholders in their capacity
related to the Company, parents, Affiliates, subsidiaries, divisions, any and
all current and former directors, officers, employees, agents, and contractors
(in their capacities as such) and their heirs and assigns, and any and all
employee pension benefit or welfare benefit plans of the Company or its
Affiliates, including current and former trustees and administrators of such
employee pension benefit and welfare benefit plans (collectively, the
“Releasees”), from all claims, actions, causes of action, rights, judgments,
obligations, damages, charges, accountings, demands or liabilities of whatever
kind or character, in law or in equity, whether known or unknown, that Releasors
may have in any jurisdiction in the world in relation to, arising from or in
connection with the Executive's employment by or directorships of, the Company
or any of its Affiliates at any time and/or the termination of such employments
or directorships (collectively, the “Claims”) which may have existed or which
may now exist from date of the Agreement to the date hereof, including, without
limitation, any Claims the Releasors may have arising from or relating to the
Executive’s employment, hiring, separation, dismissal or entering into
employment or retirement from employment with the Company or its Affiliates or
relating to the Letter of Appointment or any other agreement between the
Executive and the Company or an Affiliate, and that it would not be just or
equitable for Executive to claim or be awarded any further sum. For the
avoidance of doubt Claims for the purposes of this paragraph includes any claim
for or relating to unfair dismissal, statutory severance payment, sex, race or
disability discrimination, harassment, discrimination on the grounds of religion
or belief and/or age or sexual orientation, working time, unlawful deduction
from wages, unlawful detriment on health and safety grounds, a protective award
or any other statutory or common law employment rights which the Executive, (or
anyone on his behalf), has or may have.
Executive promises not to commence any judicial proceeding relating to any Claim
released under this Release or the Agreement. If Executive breaches this promise
by suing the Company or any of the other Company Releasees in any national,
federal, state, or local court, then the Executive will reimburse the Company no
later than thirty (30) days prior to the commencement of such proceeding for any
payments previously received by Executive under Sections 3(b) and 4(b) of the
Agreement and the Company shall otherwise be excused from making any remaining
payments owed under the Agreement, except that Executive shall retain $200.




--------------------------------------------------------------------------------





Executive represents and warrants that there are no pending or outstanding
lawsuits, actions, claims, administrative or judicial proceedings, charges, or
complaints against the Company or any of the other Company Releasees to which
Executive is a party or which is maintained on Executive’s behalf. The Company
relied, and continues to rely upon, this representation and warranty in agreeing
to enter into the Agreement and this Release.
This Release excludes (i) claims for breach of the Agreement; (ii) claims that
arise after the date of this Release; (iii) claims for benefits pending but not
yet approved or denied under the Company’s welfare or pension plans, if
applicable, and (iv) other Claims that cannot lawfully be waived. In addition,
nothing in this Agreement in any way limits Executive’s right to file, or
lawfully to assist, cooperate, inform, participate, and/or testify in, any
investigation/proceeding/hearing concerning any administrative claim with any
government agency under any law that protects such rights. Despite the prior
sentence, Executive waives all rights to recover money or other personal benefit
-- directly from the Company -- for any such claim or related litigation, except
as prohibited by law. Moreover, nothing in this Release in any way limits
Executive’s right to report possible violations of United States federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, and any
agency Inspector General, or Executive’s right to make other disclosures that
are protected under the whistleblower provisions of UK, Bermuda, United States
federal law or regulation. To the extent there are any claims not subject to
this Release, Executive waives any right or ability to be a class or collective
action representative or to otherwise participate in any putative or certified
class, collective, or multi-party action or proceeding based on such claim(s).






______________________________
Stephen John Oakley Catlin






--------------------------------------------------------------------------------





Exhibit B


Stock Options


Grant Date
Shares Subject
to Option
Option Price
Expiration Date
13/05/2015
352,665
$36.92
13/05/2025
28/02/2016
375,627
$34.64
28/02/2026
 
 
 
 
 
 
 
 



Performance Units (Estimates)
Grant Date
Target Units at Grant Date


Proration Factor*


Prorated Target Units at Term**
13/05/2015
60,943
100.0%
60,943
28/02/2016
64,954
66.7%
43,303

* Proration factor calculated as the number of active service days actually
worked by Executive within the applicable three year cycle divided by the number
of actual days within the three year performance cycle.


** Prorated Target Units for each performance unit award will be adjusted for
actual performance through, in the case of the 2015 Award, the 2017 fiscal year
end and, in the case of the 2016 Award, the 2018 fiscal year end, and any vested
shares shall be delivered to the participant’s brokerage account at Merrill
Lynch by 15 March 2018 with respect to the 2015 Award and by 15 March 2019 with
respect to the 2016 Award.


Restricted Cash Units


Grant Date
 
Units Outstanding
13/05/2015
 
34,802







